DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities: “the body” should recite – the main body—throughout the claimset.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: “towards first end” should recite – towards the first end —.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “and is coupled a first end to the main body”. This limitation is indefinite because it is unclear if “a first end” is referring to a fist end of the spring or a first end of the main body. For examination purposes, this is being interpreted as a first end of the spring is coupled to the main body. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Welborn (20080045989). 

As to claim 1, Welborn discloses: A surgical tool (tool of figure 1a-1b) comprising: a main body (entire outer structure of 10) which is elongated in a longitudinal direction between a first end (end closest to user) and a second end (end farther from user) of the body; 5a blade (12) supported on the main body in proximity to the second end of the main body (see figure 3b); the blade having a cutting edge (12a/12b) along one side of the blade (see figure 3a-3b); the blade being movable between a working position in which the cutting edge of the blade protrudes radially outwardly from the main body transversely to the 10longitudinal direction (see figure 3a), and a stored position (see figure 2b) in which the blade is retracted radially inwardly towards the main body in relation to the working position (see figure 2b); a light source (22) on the body (seen as on the body since it passes and rests in a lumen of the body) in proximity to the second end of the main body so as to be arranged to emit light from the main body (see figure 4b and paragraph 0027), and an actuator member (32) supported on the body (see figure 3b) in operative connection to the 15blade so as to be actuable by an operator of the tool to displace the blade between the working position and the stored position of the blade (see figures 1a-3b). Examiner notes the claim does not require the blade to have only one edge on only one side of the blade. 


    PNG
    media_image1.png
    614
    614
    media_image1.png
    Greyscale


As to claim 6, Welborn discloses the invention of claim 1, Welborn further discloses: wherein a distal end of the blade is folded towards the first end of the main body from the working position to the stored position of the blade (see figures 1a-3b, blade folds in towards the user) and the cutting edge of the blade is oriented in the longitudinal direction of the main body in the stored position (see picture below). Examiner notes a portion of the blade edge is located in the longitudinal direction when in the stored configuration. 

Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Pajardi (20180338774). 

As to claim 1, Pajardi discloses: A surgical tool (tool of figure 1) comprising: a main body (103) which is elongated in a longitudinal direction between a first end (end closest to user) and a second end (end farther from user) of the body; 5a blade (31) supported on the main body in proximity to the second end of the main body (see figure 5); the blade having a cutting edge (311) along one side of the blade (see figure 5); the blade being movable between a working position (figure 7) in which the cutting edge of the blade protrudes radially outwardly from the main body transversely to the 10longitudinal direction (see figure 7), and a stored position (see figure 5) in which the blade is retracted radially inwardly towards the main body in relation to the working position (see figure 5); a light source (50, see paragraph 0061) on the body in proximity to the second end of the main body so as to be arranged to emit light from the main body (see figure 5), and an actuator member (32) supported on the body (seen as on the body since it rests on a surface of the body) in operative connection to the 15blade so as to be actuable by an operator of the tool to displace the blade between the working position and the stored position of the blade (see figures 5 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agee (5,306,284) in view of Bernal (20220054160).

As to claim 1, Agee discloses: A surgical tool (tool of figure 1) comprising: a main body (entire outer structure of 10 and 28/29) which is elongated in a longitudinal direction between a first end (end closest to user) and a second end (end farther from user) of the body; 5a blade (14) supported on the main body in proximity to the second end of the main body (see figure 4); the blade having a cutting edge (edge facing first end) along one side of the blade (see figure 3-4); the blade being movable between a working position in which the cutting edge of the blade protrudes radially outwardly from the main body transversely to the 10longitudinal direction (see figure 4), and a stored position (see figure 3) in which the blade is retracted radially inwardly towards the main body in relation to the working position (see figure 3); and an actuator member (34/16) supported on the body (seen as on the body since entire handle assembly attaches to the body) in operative connection to the 15blade so as to be actuable by an operator of the tool to displace the blade between the working position and the stored position of the blade (col 6 lines 35-55).
Agee fails to directly disclose: a light source on the body in proximity to the second end of the main body so as to be arranged to emit light from the main body. Its noted Agree does disclose sing a light source (140, see figure 11) with the device but the location and orientation of this light device is unknown. 
In the same filed of endeavor, namely medical cutting devices, Bernal teaches using a cutting device with a light mechanism (180/186) attached to the body (See figure 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light mechanism of Agee that allows the user to shine light into the device to enhance viewing of the distal end, for the internal light mechanism and all corresponding structure of Bernal since these mechanisms perform the same function of providing light at the distal end of a medical device. Simply substituting one lighting mechanism for another would yield the predicable result of providing light at the distal end of a medical device. See MPEP 2143.

As to claim 2, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses:  wherein the blade is pivotally coupled to the main body (at 15 and coupled to main body via its pivotal connection with 16, see figure 4) so as to be pivotal between the working position and the stored position of the blade (see figures 3-4 of Agee).

As to claim 3, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses: wherein the cutting edge of the blade is retracted into a hollow interior of the main body in the stored position of the blade (See figures 3-4 of Agee).

As to claim 4, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses: wherein the cutting edge of the blade faces towards first end of the main body in the working position (see figure 3 of Agee, faces toward user which is in the direction of the first end).

As to claim 7, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses: a spring (24) operatively connected to the blade (via 46) so as to be arranged to bias the blade from the working position towards the stored position (col 4 lines 34-45).

As to claim 8, the combination of Agee and Bernal discloses the invention of claim 7, the combination further discloses: wherein the spring is received within a hollow interior of the main body (see figure 10 of Agee) and is coupled a first end to the main body (left end contacts body wall) and at a 10second end to the blade (via 16a).

As to claim 9, the combination of Agee and Bernal discloses the invention of claim 7, the combination further discloses: wherein the spring extends in the longitudinal direction of the main body under tension (see figure 1 of Agee). 

As to claim 13, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses: wherein the light source comprises a 25light emitting device (170) supported on the main body in proximity to the second end of the17 main body (see figures 18-19 of Bernal). Examiner notes once the combination is made, the light emitting device 170 will be supported on the main body since it passes though the main body and will be in proximity to the second end. 

As to claim 14, the combination of Agee and Bernal discloses the invention of claim 13, the combination further discloses: a battery (47) supported within a cavity in the main body (see paragraph 0076 of Bernal) to provide electrical power to the light emitting device (paragraph 0022 and claim 1).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agee (5,306,284) and Bernal (20220054160) as applied to claim 13 above, further in view of Tyson (20200246037).

As to claim 15, the combination of Agee and Bernal discloses the invention of claim 13, the combination fails to directly disclose: an actuator switch on the main body in operative connection with the light source for actuating the light source, the actuator switch being externally accessible on the main body.
In the same field of endeavor, namely medical cutting devices, Tyson teaches that it is well known to include an actuator switch (4) on the main body (see figure 1) of a cutting device in operative connection with the light source for actuating the light source (paragraph 0001-0002 and claim 1), the actuator switch being externally accessible on the main body (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Agee and Bernal to include an activator switch for the light assembly to enable the user to selectively operate the light system during the procedure. 

Claim(s) 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Agee (5,306,284) in view of Bernal (20220054160).

As to claim 1, Agee discloses: A surgical tool (tool of figure 1) comprising: a main body (entire outer structure of 10) which is elongated in a longitudinal direction between a first end (end closest to user) and a second end (end farther from user) of the body; 5a blade (14) supported on the main body in proximity to the second end of the main body (see figure 4); the blade having a cutting edge (edge facing first end) along one side of the blade (see figure 3-4); the blade being movable between a working position in which the cutting edge of the blade protrudes radially outwardly from the main body transversely to the 10longitudinal direction (see figure 4), and a stored position (see figure 3) in which the blade is retracted radially inwardly towards the main body in relation to the working position (see figure 3); and an actuator member (34/16) supported on the body (seen as on the body since entire handle assembly attaches to the body) in operative connection to the 15blade so as to be actuable by an operator of the tool to displace the blade between the working position and the stored position of the blade (col 6 lines 35-55).
Agee fails to directly disclose: a light source on the body in proximity to the second end of the main body so as to be arranged to emit light from the main body. Its noted Agree does disclose sing a light source (140, see figure 11) with the device but the location and orientation of this light device is unknown. 
In the same filed of endeavor, namely carpel tunnel release medical devices, Bernal teaches using a cutting device with a light mechanism (180/186) attached to the body (See figure 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light mechanism of Agee that allows the user to shine light into the device to enhance viewing of the distal end, for the internal light mechanism and all corresponding structure of Bernal since these mechanisms perform the same function of providing light at the distal end of a medical device. Simply substituting one lighting mechanism for another would yield the predicable result of providing light at the distal end of a medical device. See MPEP 2143.

As to claim 10, the combination of Agee and Bernal discloses the invention of claim 1, the combination further discloses: wherein the actuator member is slidably supported on the main body (slides inside main body) and pivotally coupled to the blade such that the 15actuator member slides longitudinally relative to the main body together with pivotal movement of the blade relative to the body between the working and stored positions (see figures 3-4).

As to claim 11, the combination of Agee and Bernal discloses the invention of claim 10, the combination further discloses: wherein the actuator member is a shaft (referred to as actuator shaft) received within a hollow interior of the main body (see figures 3-4), the shaft having a first end (16a) in proximity to the first end of the main body (see figure 1 and 7) and a second end pivotally coupled on an 20actuator lobe of the blade (see figure 4), the actuator lobe and the cutting edge of the blade being diametrically opposite one another (see figure 4).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Agee (5,306,284) and Bernal (20220054160) as applied to claim 11 above, further in view of Pepper (20190216488).

As to claim 12, the combination of Agee and Bernal discloses the invention of claim 11, the combination fails to directly disclose: wherein the first end of the shaft protrudes from the main body for gripping by the operator.
In the same filed of endeavor, namely medical cutting devices, Pepper teaches a similar medical cutting tool with a different actuating mechanism that includes a first end of a shaft (182) protruding from the main body (120) for gripping by the operator (see figures 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the handle actuating mechanism
Of Agee that allows the user to control the deployment of the blade, for the extending rod actuating mechanism all corresponding structure of Pepper since these activation mechanisms perform the same function of controlling deployment/ movement of a blade attached to a rod during a procedure. Simply substituting one actuating mechanism for another would yield the predicable result of allowing the user to deploy the blade and cut tissue at will during a surgical procedure. See MPEP 2143. Examiner notes once the combination is made, the actuating member 16 of Agee will be extended to extend out of the body as taught by Pepper. The user will then be able to directly interact with this actuation member to actuate the blade. 

Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hahnen (5,586,990) in view of Bernal (20220054160).

As to claim 1, Hahnen discloses: A surgical tool (tool of figure 1) comprising: a main body (102) which is elongated in a longitudinal direction between a first end (end closest to user) and a second end (end farther from user) of the body; 5a blade (108) supported on the main body in proximity to the second end of the main body (see figure 1-2); the blade having a cutting edge (124) along one side of the blade (see figure 3-4); the blade being movable between a working position in which the cutting edge of the blade protrudes radially outwardly from the main body transversely to the 10longitudinal direction (see figure 4), and a stored position (see figure 3) in which the blade is retracted radially inwardly towards the main body in relation to the working position (see figure 3); and an actuator member (104/130) supported on the body (seen as on the body since it rests in a lumen of the body) in operative connection to the 15blade so as to be actuable by an operator of the tool to displace the blade between the working position and the stored position of the blade (see figures 3-4).
Hahnen fails to directly disclose: a light source on the body in proximity to the second end of the main body so as to be arranged to emit light from the main body. 
In the same filed of endeavor, medical cutting devices, Bernal teaches using a cutting device with a light mechanism (180/186) attached to the body (See figure 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the optic/light mechanism of Bernal to the device of Hahnen to enable visualization of the target site. 

As to claim 5, the combination of Hahnen and Bernal discloses the invention of claim 1, the combination further discloses: wherein the cutting edge follows a 25concave curvature along a length of the blade (see figure 3-4 of Hahnen, sickle shape is seen as concave).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Agee (9,968,240): teaches blade structure.
Lown (20170238958): teaches blade pivot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771